Citation Nr: 1046363	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for a bilateral arm 
disorder.

7.  Entitlement to service connection for asbestosis.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for positive PPD converter 
test, claimed as tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from April 2003 and February 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

In January 2010, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  There is competent evidence of current hypertension and 
competent medical evidence linking the Veteran's hypertension to 
his military service.

2.  The Veteran served on the U.S.S. Stoddard off the shores of 
Vietnam from November 1965 to May 1968, and aboard the U.S.S. 
Oklahoma City off the shores of Vietnam from May 1970 to November 
1971.

3.  Service personnel records do not show that the Veteran served 
in or visited the Republic of Vietnam; therefore, exposure to 
herbicides may not be presumed. 

4.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

5.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical evidence 
linking the Veteran's diabetes mellitus with his period of 
service, to include exposure to herbicide agents.

6.  Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.

7.  The Veteran's bilateral foot and arm disorder was first noted 
decades after separation from service and is not shown to be 
related to service.

8.  The Veteran's eye disorders, diagnosed as glaucoma and 
cataracts, were first noted decades after separation from service 
and are not shown to be related to service.

9.  The Veteran is not shown to have (or have had) tuberculosis; 
his positive PPD test is not a disability; it is a laboratory 
finding that does not establish a diagnosis of tuberculosis.

10.  The preponderance of the evidence is against a finding that 
the Veteran currently has hepatitis C.


11.  The preponderance of the evidence is against a finding that 
the Veteran currently has asbestosis.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 
C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2010).

4.  Service connection for bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. §§ 
3.303 (2010).

5.  Service connection for bilateral arm disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. §§ 
3.303 (2010).

6.  Service connection for an eye disorder is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. §§ 3.303 (2010).

7.  Service connection for tuberculosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in November 2002, August 
2003, March 2006, and April 2009 letters and the claims were 
readjudicated in a May 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained VA treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant VA examinations with 
respect to his claims for service connection for hearing loss and 
respiratory diseases, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA need not conduct an examination with respect to the claims for 
service connection for diabetes mellitus, hepatitis C, eye 
disability, feet and arm disorders, and PPD/tuberculosis denied 
herein because the information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  38 
C.F.R. § 3.159(c)(4).  There is no competent evidence that 
suggests a causal link between the Veteran's diabetes mellitus, 
eye disorder, or feet/arm disabilities and any incident of active 
duty.  Indeed, in view of the more than 20 year gap between the 
claimed disorders and active duty, relating the Veteran's claimed 
disorders to his military service would be entirely speculative.  
Therefore, there is no duty to provide an examination or a 
medical opinion.  Similarly, as there is no medical evidence 
demonstrating that the Veteran currently has hepatitis C, there 
is no duty to provide a medical opinion or examination with 
respect to that claimed disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, such as hypertension, 
diabetes mellitus, and tuberculosis, may be presumed to have been 
incurred during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(b) provides that in cases where the veteran 
has engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  Reasonable doubt is 
to be resolved in favor of the veteran.  Service connection may 
be rebutted by clear and convincing evidence to the contrary.  
Id.

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him or her by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a nexus 
between that disability and those service events. 

Hypertension

The Veteran contends that he has hypertension that began during 
or is attributable to his period of active duty.  The service 
treatment records include a blood pressure reading of 118/80 in 
June 1971 and a reading of 128/104 in September 1976, 
approximately three months prior to the Veteran's separation from 
service.  


In the years following service, the record shows the following 
blood pressure readings:  September 1959, 130/78; June 1965, 
140/82; September 1976, 128/104; August 1979, 122/70; October 
1980, 140/98; May 1981, 120/78; September 1981, 128/94; March 
1983, 130/110; May 1983, 134/80; February 1984, 158/110.  
Borderline hypertension was noted in February 1984.  

The first diagnosis of hypertension in the record is in September 
1985.  The Veteran continues to take medication to control his 
blood pressure.  

The Board obtained an opinion as to the likely onset of the 
Veteran's hypertension from a VA staff cardiologist in August 
2010.  That physician reviewed the record and stated that the 
Veteran at a minimum met the criteria for prehypertension based 
on readings in 1959, 1965, 1971, and 1976 during his period of 
active duty, and in fact that readings in 1965 and 1976 both met 
the criteria for true hypertension.  It was his conclusion that 
it was more likely than not that the Veteran's hypertension had 
its onset during his period of active duty service.

In the absence of a contrary opinion, the Board finds that the 
Veteran is entitled to service connection for hypertension.

Diabetes Mellitus 

The Veteran contends that he has diabetes mellitus as a result of 
his exposure to Agent Orange during service aboard U.S. Navy 
ships in the inland waterways of Vietnam.

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders of 
the Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held 
that VA's interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran must 
set foot on Vietnamese soil, was entitled to deference by the 
courts.


Review of the record reveals that the Veteran has a current 
diagnosis of diabetes mellitus.  VA outpatient treatment records 
show that he was first diagnosed with diabetes in approximately 
March 2003.  However, there is no evidence that the Veteran's 
diabetes mellitus is related to his military service.

The Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus on a 
presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is no 
evidence of diabetes within one year of service.  38 C.F.R. § 
3.307(a)(3).  The earliest evidence of diabetes is March 2003, 
more than 25 years after service.  

Second, although the Veteran was awarded the Vietnam Service 
Medal and Campaign Medal, as well as a Combat Action Ribbon, 
service records do not show that he actually set foot in Vietnam.  
Service personnel records show that the Veteran served aboard the 
U.S.S. Stoddard off the shores of Vietnam from November 1965 to 
May 1968, and aboard the U.S.S. Oklahoma City off the shores of 
Vietnam from May 1970 to November 1971.  However, neither of 
these ship's logs nor the Veteran's service personnel records 
show that the Veteran had actual duty or visitation in the 
Republic of Vietnam.  As such, he is not entitled to the 
presumption under 38 C.F.R. § 3.307.  Moreover, the Veteran in 
his hearing testimony before the undersigned specifically denied 
ever setting foot on the landmass of Vietnam.

In the absence of evidence of actual duty or visitation into 
Vietnam, the Veteran is not entitled to the presumption of Agent 
Orange exposure.  Moreover, despite the Veteran's contentions 
regarding Agent Orange exposure while aboard the U.S.S. Stoddard 
and Oklahoma City, there is no evidence corroborating his 
statements that he exposed to this substance in the course of his 
active military service, thus, proving actual Agent Orange 
exposure.  

Finally, this claim is denied on a direct basis.  The Veteran's 
service treatment records are silent as to any complaint or 
diagnosis of diabetes mellitus or associated symptomatology.  As 
was stated earlier, he was not diagnosed with the disorder until 
March 2003, more than 25 years after his separation from service.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no competent evidence of 
record that links the Veteran's diabetes mellitus to any event in 
service, including the alleged herbicide exposure.  

In this case the Veteran has not contended that he developed 
diabetes mellitus during or shortly after military service, 
rather, his only argument is that he served aboard ships in 
Vietnam and is entitled to presumptive service connection.  As 
such, there is no allegation of continuity of symptomatology.  
Even though the Veteran feels that his diabetes is related to 
herbicide exposure, he is a lay person without medical training 
or expertise, and is not qualified to offer opinions regarding 
the diagnosis or etiology of medical conditions.  Thus, his 
opinion is not competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the preponderance of evidence is against 
service connection for diabetes mellitus.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The Veteran contends that his bilateral hearing loss is due to 
acoustic trauma during service.  The record demonstrates that he 
served aboard ships off the coast of Vietnam and was awarded a 
Combat Action Ribbon.  Based on the nature of his wartime 
service, the Board finds that he was exposed to acoustic trauma 
in service.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The service treatment records do not show any complaints related 
to hearing loss.  Whispered voice hearing results of 15/15 in 
each ear were noted in November 1955, September 1959, June 1965, 
and June 1971.  

Postservice, an August 1979 audiogram showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
0
10
10
30

In October 1980, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
5
15
30
30



In September 1981, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
15
15
35

In September 1982, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
10
-5
10
10
25


In November 1984, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
5
5
15
15
30

In September 1985, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
5
LEFT
5
0
15
10
40



In June 1988, results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
0
15
15
35

VA examination in November 2007 yielded invalid responses.

On the authorized audiological evaluation in August 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
55
LEFT
30
35
35
45
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  The 
Veteran was diagnosed as having mild to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  The Veteran reported 
that he was a gunner's mate aboard ships during service and used 
ear protection some of the time.  He also reported a post-service 
history of work onboard ships as a steward and on deck without 
hearing protection.  The examiner noted that the whispered voice 
tests in service were normal and stated that:

Audiometric threshold examinations were noted to start [in 
August 1979], which is post-active duty time by 2-3 years.  
Audiometric tests at that examination showed hearing to be 
within normal limits in both ears for VA purposes.... 
Audiometric testing [in September 1982 and November 1984] 
was also considered to be within normal limits for VA 
purposes... in both ears.  Although there is some high-
frequency hearing loss documented in the left ear at these 
audiograms, audiometric thresholds, when reviewed are 
considered to be within normal limits for VA purposes from 
500-4000 hertz in both ears.  There is no evidence of an 
onset of significant hearing loss for VA purposes while 
active duty or within a reasonable time post-active duty 
time.  Therefore, it is the opinion of this examiner that 
the Veteran's hearing loss is less likely as not related to 
military noise exposure.  

Based on the August 2008 VA examination, the Board finds that the 
Veteran has a bilateral hearing loss disability as defined by VA 
(see 38 C.F.R. § 3.385).  The issue remains whether service 
connection is warranted for bilateral hearing loss.  

At his hearing before the undersigned, the Veteran reported 
exposure to noise inside a gun mount onboard ships during 
service.  He did not report that he had experienced hearing loss 
in service.  

The first showing of hearing loss for VA purposes is in 1985 for 
the left ear and 2008 for the right ear.  The Veteran has not 
reported a history of hearing loss since service.  The Board 
finds that the totality of the Veteran's statements does not show 
continuity of symptomatology of bilateral hearing loss symptoms 
since service.  See Jandreau, supra.  As to a causal relationship 
between his current hearing loss and service, the Veteran is not 
qualified to offer an opinion because the question of etiology of 
his hearing loss is not lay-observable and requires medical 
expertise.

The Board further finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for bilateral hearing loss.  The only medical opinion of record, 
that of the August 2008 VA examiner, is against a finding that 
the Veteran's current bilateral hearing loss is related to noise 
exposure in service more than three decades ago.  There is simply 
no competent evidence of record linking the current hearing loss, 
first shown years after active duty, to any incident of service.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Therefore, the weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing loss 
began many years after his active duty and was not caused by any 
noise exposure in or incident of service.  As the preponderance 
of the evidence is against the claim for service connection for 
bilateral hearing loss, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Eye Disorder, Bilateral Foot Disorder, Bilateral Arm Disorder

The Veteran essentially claims that he has bilateral foot and arm 
disabilities that are secondary to his diabetes mellitus.  As 
service connection for diabetes mellitus is being denied, there 
is no basis for secondary service connection for bilateral foot 
and arm disabilities.  38 C.F.R. § 3.310(a).

The service treatment records note the Veteran twisted his left 
foot in July 1972.  No other foot or arm disability was noted 
during service.  On his reenlistment examination in June 1971, 
his upper and lower extremities were noted as normal with the 
exception of bilateral asymptomatic pes planus.  Complaints of 
tingling and/or numbness in the extremities were first noted 
decades after service.  In March 2003, the Veteran reported a 
history of numbness in a bilateral stocking/glove distribution; 
he stated that this had begun in January 2003.  A diagnosis of 
neuropathy likely related to alcohol was noted.  A May 2003 
treatment record noted neuropathy/extremity pain, question of 
secondary to diabetic neuropathy vs. nutritional deficiency.

The service treatment records do not show any eye complaints.  
The June 1971 reenlistment examination noted normal eye 
examination.  In February 2008, the Veteran was noted to have 
suspect glaucoma.  An ophthalmology note in April 2009 found 
glaucoma and early cataracts.

The Board finds that the preponderance of the evidence is against 
the claims of service connection for bilateral foot, bilateral 
arm, and eye disorders.  First, there is no evidence of any of 
these disorders in service.  There is no evidence of any of these 
disorders until at least 2003, more than 25 years after service.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Furthermore, there is no medical evidence in 
the record that links any of these disorders to an incident of 
the Veteran's active military service.  


It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous health problems since service are 
not found to be persuasive in light of the fact that the Veteran 
did not complain of any foot or arm problems until over two 
decades following discharge, and his eye pathology was first 
noted on examination  more than three decades after service.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care); see also Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral foot, bilateral arm, and eye 
disorders.  As the evidence is not in relative equipoise, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Asbestosis, Hepatitis C, Positive PPD converter/Tuberculosis.

The service treatment records did not show findings of 
tuberculosis, hepatitis C, or asbestosis.  

In May 1983, the Veteran had a positive PPD converter test.  A 
June 1983 treatment record noted PPD converter without evidence 
of active tuberculosis.  Chest X-rays in April 2002, January 
2003, January 2007, September 2007, and October 2007 did not show 
evidence of tuberculosis, and VA respiratory examination in 
December 2004 did not diagnose tuberculosis.  

A May 2002 pulmonary evaluation noted that the Veteran had been 
exposed to asbestos aboard ships in service.  The examiner stated 
that abnormal chest X-ray showing plaques made it quite possible 
that the Veteran had asbestosis, but he noted that the lung 
parenchyma looked fairly normal and his pulmonary function tests 
were fairly normal.  A December 2003 CT scan of the chest noted 
pleural plaques compatible with asbestos-related pleural disease.  
A VA respiratory examination in December 2004 found restrictive 
pulmonary disease; asbestos exposure by history was noted.  The 
examiner stated that pulmonary function testing was consistent 
with asbestosis but that chest X-ray and CT scan of the chest 
both showed old granulomatous disease but no sign of asbestosis.  

Hepatitis C screening in January 2003 was reactive.  A May 2003 
treatment record noted that the Veteran had hepatitis C antibody 
positive with negative RIBA and viral load.  This was noted to 
likely represent a false positive vs. cleared infection.  

The Board finds that the preponderance of the evidence is against 
the claims of service connection for hepatitis C and asbestosis.  
A review of the record reveals that there is no evidence of a 
current diagnosis of either disorder.  Specifically, the reactive 
hepatitis C finding was noted to be likely a false positive or 
cleared infection, and the VA respiratory examination in December 
2004 found that a diagnosis of asbestosis was not warranted.  A 
current disability is required in order to establish service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).    

In this case, the Veteran has failed to provide a medical 
diagnosis of hepatitis C or asbestosis.  These disorders are not 
conditions under case law that have been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such disabilities therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

The positive PPD test is merely a laboratory finding and does not 
constitute a disability for VA compensation purposes.  The term 
"disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  38 C.F.R. § 
4.1.  A mere symptom (e.g. laboratory finding), without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 283-4 (1999).  The Veteran's positive PPD test 
only represents evidence of past infection and not, in and of 
itself, an actual disability for which VA compensation benefits 
are payable.

In summary the evidence does not show that the Veteran has (or 
has ever had) active tuberculosis.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for such disease.  Thus, the Board finds that the 
claim for service connection for asbestosis, hepatitis C, and 
tuberculosis is denied. 


ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus, claimed as due to Agent 
Orange exposure, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an eye disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral arm disorder is denied.

Service connection for asbestosis is denied.

Service connection for hepatitis C is denied.

Service connection for positive PPD converter test, claimed as 
tuberculosis, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


